1

2

3

4

5                                    UNITED STATES DISTRICT COURT

6                                           DISTRICT OF NEVADA
7                                                       ***
      MICHAEL A TULIPAT,
8
                                                            Case No. 2:20-cv-01738-JAD-VCF
                            Plaintiff,
9
      vs.                                                   Order
10
      JOSEPH LOMBARDO, et al.,                              -and-
11
                            Defendants.
                                                            Report and Recommendation for Dismissal of
12                                                          Claims

13                                                          Amended Complaint (ECF No. 5)
14

15
            Before the Court is plaintiff’s second amended complaint. (ECF No. 5). The Court recommends
16
     that Tulipat’s claims for (1) NRS 613.400; (2) NRS 613.412; and (3) 613.210 be dismissed. (Id.) The
17
     Court orders that plaintiff may proceed on his racial discrimination and retaliation claims under Title VII
18
     of the Civil Rights Act of 1964, and his racial discrimination claim pursuant to NRS 613.330, et seq. as
19
     stated in his operative amended complaint. (Id.)
20
            This Court previously granted pro se plaintiff Michael A Tulipat’s application to proceed in
21

22   forma pauperis, found that plaintiff had not plausibly alleged multiple claims (regarding violation of the

23   whistleblower protection act of 1989; violation of the Genetic Information Nondiscrimination Act

24   (GINA); and violation of state law regarding genetic information nondiscrimination pursuant to NRS

25   613.345) and dismissed those claims without prejudice. (See ECF Nos. 1, 1-1 and 3). The Court also
     found that Tulipat had plausibly alleged other claims (his racial discrimination and retaliation claims
1
     under Title VII of the Civil Rights Act of 1964, and his racial discrimination claim pursuant to NRS
2

3    613.330, et seq.) and found that he may proceed with those claims. (ECF No. 3 at 6). The Court ordered

4    that plaintiff’s complaint be docketed (ECF No. 4)

5           Plaintiff timely amended (ECF No. 5): he did not attempt to reallege the three dismissed claims

6    from his first proposed complaint, he realleged his plausible racial discrimination and retaliation claims,
7    and he also added three new claims for violations of (1) NRS 613.400; (2) NRS 613.412; and (3)
8
     613.210. The Court re-screened his complaint and dismissed his three new claims without prejudice.
9
     (ECF No. 6 at 4). The Court also noted that, “Failure to timely file an amended complaint
10
     that addresses the deficiencies noted in this Order may result in a recommendation that plaintiff’s
11
     dismissed claims be dismissed with prejudice.” Plaintiff has not to date filed another amended complaint
12
     and time to do so has passed.
13
            For the reasons stated in the previous screening order, the Court orders that plaintiff may now
14
     proceed on his racial discrimination and retaliation claims under Title VII of the Civil Rights Act of
15

16   1964, and his racial discrimination claim pursuant to NRS 613.330, et seq. as stated in his operative

17   amended complaint. (ECF No. 5). The Court also recommends that plaintiff’s claims for violations of

18   (1) NRS 613.400; (2) NRS 613.412; and (3) 613.210 be dismissed.

19          ACCORDINGLY,
20
            IT IS RECOMMENDED that Tulipat’s claims for violations of (1) NRS 613.400; (2) NRS
21
     613.412; and (3) 613.210 be DISMISSED.
22
            IT IS ORDERED that Tulipat may proceed on his remaining racial discrimination and retaliation
23
     claims under Title VII of the Civil Rights Act of 1964, and his racial discrimination claim pursuant to
24
     NRS 613.330, et seq. claims.
25

                                                          2
            IT IS FURTHER ORDERED that the Clerk of Court is directed to issue the summons.
1
            IT IS FURTHER ORDERED that plaintiff must file a notice with the Court stating that he has
2

3    served the defendant within 20 days of service. Plaintiff must serve the defendants or file a motion for

4    an extension of time to serve the defendant by Thursday, August 19, 2021. Failure to do so could result

5    in dismissal.

6                                                     NOTICE
7           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
8
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
9
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
10
     may determine that an appeal has been waived due to the failure to file objections within the specified
11
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
12
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
13
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
14
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
15

16   Dist., 708 F.2d 452, 454 (9th Cir. 1983). Pursuant to LR IA 3-1, the plaintiff must immediately file

17   written notification with the court of any change of address. The notification must include proof of

18   service upon each opposing party’s attorney, or upon the opposing party if the party is unrepresented by

19   counsel. Failure to comply with this rule may result in dismissal of the action.
20
            IT IS SO RECOMMENDED and ORDERED.
21
            DATED this 21st day of May 2021.
22
                                                                  _________________________
23                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

                                                          3
